CRAIL, J.
This is an appeal from a judgment in favor of defendant (respondent) in an action for damages arising out of an automobile collision. Plaintiff and defendant were driving their automobiles west on San Marino Street in Los Angeles. Defendant was driving to the left and rear of plaintiff when the latter suddenly turned left in *503front of defendant at an intersection and the cars collided. According to the testimony of the defendant the plaintiff did not give the required arm signal of her intention to turn, and there was other evidence of negligence.
Appellant contends that the defendant was guilty of negligence as a matter of law and argues that the plaintiff was not guilty of contributory negligence. The case is presented on appeal as if the case were being tried de novo, but, of course, this court must view the evidence in the light most favorable to the respondent and it must not concern itself with determining where the preponderance of evidence lies.
The trial court found that both parties were negligent, and that plaintiff was guilty of contributory negligence and rendered judgment for the defendant. It is sufficient to say that there is substantial evidence to support the finding of contributory negligence.
Judgment affirmed.
Stephens, P. J., and Scott, J., pro tern., concurred.